Citation Nr: 1817974	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  12-02 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill), beyond December 3, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel

INTRODUCTION

The Veteran served on active duty from March 1990 to December 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  

In January 2015, the Board remanded this matter for additional evidentiary development.


FINDINGS OF FACT

1.  The Veteran was discharged from the Navy on December 2, 1996.

2.  The Veteran did not submit a request for extension of the delimiting date within one year after the original delimiting date or within one year after recuperating from disability.


CONCLUSION OF LAW

The criteria for an extension of the delimiting date for receiving Chapter 30 educational benefits are not met.  38 U.S.C. § 3031 (2012); 38 C.F.R. §§ 21.7050, 21.7051 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the central issue in this appeal is whether an extension of the delimiting date to receive Chapter 30 educational assistance benefits beyond December 3, 2006 is warranted.

Except under specified limited circumstances, VA will not provide basic educational assistance to a veteran or service member beyond 10 years of the date of the veteran's last discharge or release from a period of active duty of 90 days or more of continuous service.  38 U.S.C. § 3031 (2012); 38 C.F.R. § 21.7050 (2017).

The Veteran served on active duty in the Navy from March 12, 1990 to December 2, 1996, and was issued an honorable discharge.  Thus, she was entitled to Chapter 30 educational benefits with a delimiting date of December 3, 2006.  Such is the delimiting date assigned, as reflected in the record. 

The Veteran contends that she has been unable to attend school as a result of her medical conditions, including a psychiatric disorder and gynecological problems. The record reflects that the Veteran was granted service connection for a psychiatric disorder in a March 1998 rating decision, which has been evaluated as 50 percent disabling from December 3, 1996, and 10 percent disabling from July 1, 2001.  She was also granted service connection for endometriosis with bilateral corpus luteal cysts in the March 1998 rating decision; that disability has been rated as 10 percent disabling from December 3, 1996, and 30 percent disabling from February 27, 2004.  Additionally, Social Security Administration records show that in January 1999, the Veteran was determined to be totally disabled due to psychiatric and gynecological problems effective December 2, 1996.

The period of eligibility for Chapter 30 educational benefits may be extended under the circumstances enumerated in section 3031.  See, e.g., 38 U.S.C. § 3031; 38 C.F.R. § 21.7050.  Section 3031(d) addresses the circumstances under which the Veteran seeks an extension- i.e., an extension based on his suffering from a physical or mental disability during the 10-year delimiting period.  38 U.S.C. § 3031(d).

Section 3031(d) was amended in 2011.  Pub. L. 111-377, title II, § 201, 124        Stat. 4122 (Jan. 4, 2011). The current version of subsection (d), however, is not applicable here because it took effect on August 1, 2011, and "shall apply with respect to preventions and suspension of pursuit or programs of education that commence on or after that date."  Id.  The Veteran has asserted that her disability commenced prior to August 1, 2011, in fact, as early as her separation from military service in December 1996.    

Prior to August 1, 2011, section 3031(d) provided, in pertinent part:

(d) In the case of an individual eligible for educational assistance under this chapter-

(1) who was prevented from pursuing such individual's chosen program of education before the expiration of the 10-year period for use of entitlement under this chapter otherwise applicable under this section because of a physical or mental disability which was not the result of the individual's    own willful misconduct, and

(2) who applies for an extension of such 10-year period within one year after (A) the last day of such period, or (B) the last day on which such individual was so prevented from pursuing such program, whichever is later[.]

38 U.S.C. § 3031(d)(1), (2) (2010).

VA regulations also identify the circumstances under which the period may be extended.  Pursuant to 38 C.F.R. § 21.7051(a), the period of eligibility can be extended if the claimant "was prevented from initiating or completing the chosen program of education . . . because of physical or mental disability, that did not result from the veteran's willful misconduct" and he or she "applies for an extension within the time specified in 38 C.F.R. § 21.1033(c)."  38 C.F.R. § 21.7051(a)    (2010 and current).  


Section 21.1033(c), in turn, provides that

VA must receive a claim for an extended period of eligibility . . . by the later of the following dates:

(1) One year from the date on which the spouse's, surviving spouse's, veteran's, or reservist's original period of eligibility ended; or

(2) One year from the date on which the spouse's, surviving spouse's, veteran's, or reservist's physical or mental disability no longer prevented him or her from beginning or resuming a chosen program of education.

38 C.F.R. § 21.1033(c) (2017).

Here, there is no question that the Veteran's request for an extension of her eligibility period for use of her Chapter 30 benefits was not filed within a year of her delimiting date.  Specifically, her delimiting date was December 3, 2006, and she filed her extension request on May 12, 2011.

The evidence also fails to establish that the Veteran's physical or mental disabilities prevented her beginning or resuming a chosen program of education until May 12, 2010, one year prior to when her extension request was received.  

Specifically, the Board finds that the Veteran's disabilities would not have prevented her from beginning or resuming a chosen program of education           after September 2002.  Her service-connected major depressive disorder and endometriosis with bilateral corpus luteal cysts simply do not rise to that level         of disability.  

As for the major depressive disorder, a September 2002 VA mental disorder examination noted that the Veteran had been doing exceptionally well and that she had not been receiving any mental health or taking any psychotropic medications.  The VA examiner further noted that her social functioning was much improved and that there was no reason the Veteran should not be able to work should she choose to do so.  An April 2004 VA mental disorders examination noted that the Veteran essentially denied all psychiatric symptoms, stating that she is doing well, sleeping well, eating well, and with no anxiety.  The report concluded with a diagnosis of schizoaffective disorder.  The VA examiner noted that she exhibited very little impairment thus far even off of medication with good support from her family. A September 2008 VA mental disorders examination noted that the Veteran was not receiving any mental treatment at that time.  The Veteran report having no problems with sleep, appetite, energy, attention, concentration, or loss of interest in activities.  Following a mental status examination, the VA examiner opined that the Veteran's mental disorder symptoms were not severe enough to interfere with occupational and social functioning.  

As for her endometriosis with bilateral corpus luteal cysts, this condition was shown to be manifested by irregular menstrual period with cramping and some vaginal discharge, with abdominal and suprapubic pain.  While significant, these symptoms when combined with the Veteran's other disabilities, are not shown to have prevented her from beginning or resuming a chosen program of education after September 2002.

Under these circumstances, the Board cannot conclude that physical or mental disability prevented the Veteran from beginning or resuming a chosen program        of education within a year of when she filed her extension request.  The Board further notes that the Veteran has not asserted good cause for why she could not take the required action during the original time period and could not have taken      the required action sooner.  

Accordingly, as the evidence in this case clearly demonstrates that the Veteran did not file a request for extension within the requisite period, her request for extension of the delimiting date must be denied.  



ORDER

The claim for an extension of the delimiting date for educational assistance benefits under the Montgomery GI Bill, beyond December 3, 2006, is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


